Appellant was convicted of murder, and her punishment assessed at seven years in the penitentiary.
The term of court at which she was convicted by law could, and as a matter of fact did, continue longer than eight weeks. The court overruled her motion for a new trial on February 12, 1916, at which time she gave proper notice, which was duly entered, of appeal to this court, and at that time she was duly sentenced. No order was made allowing any time for filing bills of exception. The law gave appellant only thirty days from the overruling of the motion for new trial and sentence to file bills of exception. In order to enable her to file them later, she must procure, and the court must enter, an order allowing such additional time. The Assistant Attorney General's motion to strike out and not consider the bills of exceptions because filed too late must, therefore, be sustained.
She has three bills. We have examined them, notwithstanding they were filed too late; and as qualified by the judge, even if we could consider them, they present no error.
The only other question is, she claims the testimony was insufficient to sustain the conviction. We have carefully studied the evidence and are of the opinion that her contention can not be sustained. We think the evidence was sufficient. So the court and jury below both found. We would not be justified, therefore, in setting aside the verdict.
The judgment is affirmed.
Affirmed.